IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SOUTHPOINTE GOLF CLUB, INC.       :           No. 155 WAL 2021
                                  :
                                  :
           v.                     :           Petition for Allowance of Appeal from
                                  :           the Order of the Commonwealth
                                  :           Court
BOARD OF SUPERVISORS OF CECIL     :
TOWNSHIP, AND SOUTHPOINTE GOLF    :
CLUB, INC.                        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
ZONING HEARING BOARD OF           :
TOWNSHIP OF CECIL                 :
                                  :
                                  :
PETITION OF: BOARD OF SUPERVISORS :
OF CECIL TOWNSHIP                 :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of November, 2021, the Petition for Allowance of Appeal

is DENIED.